** FUNDS RECEIVED FROM THE SALE OR RENTALS OF LANDS ** (1) MONEY THAT WAS IN THE "UNION GRADED OR CONSOLIDATED SCHOOL DISTRICT FUND" (BEING DERIVED FROM THE SALE OF LANDS IN GREER COUNTY, AS SUCH COUNTY EXISTED PRIOR TO NOVEMBER 16, 1907, AND LANDS SELECTED IN LIEU THEREOF, AND THE PROCEEDS OF RENTALS, INTEREST AND SALES ACCRUED THEREFROM) MAY BE APPROPRIATED BY THE OKLAHOMA LEGISLATURE FOR THE SUPPORT AND MAINTENANCE OF THE COMMON SCHOOLS OR FOR ANY OTHER LAWFUL PURPOSE. (SALE OR RENTAL OF LAND, PROPERTY, STATE INSTITUTIONS, PUBLIC BUILDING FUND) CITE: 64 Ohio St. 261 [64-261], 64 Ohio St. 371 [64-371] (J. H. JOHNSON)